Case 3:16-cv-00579-HES-JRK Document 117 Filed 09/19/19 Page 1 of 25 PagelD 1810

UNITED STATES DISTRICT ‘COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

CARLTON XAVIER MATHEWS,

Plaintiff,
Vv. Case No. 3:16-cv-579-J-200RK
OFFICER J. WETHERBEE, et al.,

Defendants.

 

ORDER

I. Status

Plaintiff claims Defendants used excessive force on him when
he was a pretrial detainee at the Duval County Jail.} He .also
contends that Defendants retaliated against him with respect to,
his housing placement and conditions of confinement, as well as
denied him access to courts and due process. Defendants have moved.
for summary judgment. See Defendants’ Motion for Summary Judgment
(Doc. 103) (Motion); Notice of Filing Documents in Support of
Motion for Summary Judgment (Doc. 104). Plaintiff was previously,
advised of the provisions of Federal Rule of Civil Procedure 56,
and that the granting of a motion for summary judgment would result:

in the termination of this case. See Order (Doc. 9). Plaintiff,

 

1 Plaintiff is now a prisoner in the Florida Department of
Corrections. “
Case 3:16-cv-00579-HES-JRK Document 117 Filed 09/19/19 Page 2 of 25 PagelD 1811
filed a response with exhibits. See Plaintiff's Response to
Defendants’ Motion for Summary Judgment (Doc. 112) (Response) ;
Exhibits (Docs. 112-1 to 112-16). He also filed an Affidavit (Doc.
116) with exhibits (Doc. 116-1). The Motion is ripe for review.

Il. Plaintiff’s Amended Complaint

On August 13, 2015, Plaintiff was placed in administrative
confinement “for excessive” disciplinary reports. Doc. 21 at 8. On
administrative confinement, inmates are locked down for twenty-
three hours per day, and they have “one hour out for leisure,
shower, or phones.” Id. “As a result of [Plaintiff] receiving to[o]
many [disciplinary reports, he] served 4 of 22 months .. . locked
on [disciplinary confinement].” Id. On disciplinary confinement,
inmates are locked down twenty-three hours per day, but they do
not get any phone privileges, commissary, or books. Id. When
Plaintiff’s time on disciplinary confinement was completed, he was
placed back on administrative confinement, “when most inmates went
straight back to general population. Meanwhile, [he] ha[s] been
brutally attack[ed}] . . . two times on . . . two different
occasion[s] by the officers.” Id.

The first “attack” was on December 23, 2015, and it forms the
basis of Plaintiff’s excessive force claims in this case. See id.
On that day, Defendant Coulter approached Plaintiff’s cell and

advised him that he received a copy of the employee complaint:
Case 3:16-cv-00579-HES-JRK Document117 Filed 09/19/19 Page 3 of 25 PagelD 1812

Plaintiff had written about all three Defendants. Id. at 2. About
one hour later, Plaintiff was “sh*t bombed” by another inmate who
was a gang member, but that inmate told Defendant Wetherbee that
Plaintiff had tried to “sh*t bomb him.” id. at 2; see id. at 8.
Defendant Wetherbee came into the dormitory to investigate, and
all the gang-member inmates were blaming Plaintiff and encouraging
the officers to “‘spray his azz.’” Id. at 2. Prior to this
incident, Plaintiff had complained about the gang members “teaming
up on [him], and sh*t bombing [his] cell, and trying to get [him]'
sprayed and beat up by the Officers.” Id. He also requested that
he “be moved immediately.” Id. Defendant Wetherbee came to
Plaintiff’s cell, “gave [him] a dirty look and walked back into
the control station.” Id. “Thereafter, Bio came and cleaned up the
feces and Bio left. Then [Plaintiff] hear[d] the same [gang member]
that sh*t bombed [him] say through the vent, ‘u better get ready
f*ckboy,’ ‘cuz em’ cowboyz bout to come beat your azz.’” Id.
Simultaneously, Plaintiff saw Defendants Wetherbee, Coulter, and
Brabston along with other officers “putting on black gloves, and
heading out [of] the booth into the dorm where [Plaintiff] was”
housed. Id. Plaintiff thought the officers were “coming to shake
[his] cell down looking for a sh*t bomb.” Id. Defendant Wetherbee
opened Plaintiff’s food flap and instructed Plaintiff to give him

the “sh*t bomb.” Id. at 3. Before Plaintiff could “explain
Case 3:16-cv-00579-HES-JRK Document 117 Filed 09/19/19 Page 4 of 25 PagelD 1813
[him]self or do anything, [Defendant Wetherbee] had pulled out his
pepper gas and sprayed [Plaintiff] through [his] food flap.” Id.
Plaintiff was “temporarily blinded,” but he heard Defendant
Wetherbee direct that Plaintiff’s cell door be opened. Id. At that
time, Plaintiff was “blind and [couldn’t] see and [was] gasping
for air.” Id. When his cell door opened, “all the Officers [were]
screaming, ‘get on the ground.’” Id. Plaintiff “quickly complied
with the officers[’] order and got on the ground on [his] stomach.”
Id. He then heard the officers yelling, “‘stop resisting,’ [while]
they [were] all punching and kicking [Plaintiff] in [the] face and
rib cage.” Id. One of the officers “delivered the fatal blow with
his handcuff[]s that knocked [Plaintiff] unconscious.” Id. That
punch “busted [Plaintiff's] head open, and when [he] awoke [he]
was in the restraint[] chair and Nurse Smith was washing out [his]
eyes.” Id. Plaintiff was transported to Shands Hospital where he
“received stitches for [his] injury.” Id.

The second “attack” was approximately one year later, on
December 5, 2016. Id. at 8. Plaintiff states that he “was brutally
attacked by approximately 5 or 6 officers” who are not named as
defendants in this case. Id.

On December 12, 2016, Defendant Coulter came to Plaintiff's

cell and stated, “*‘*I got your little letter you wrote the Feds.’”
Case 3:16-cv-00579-HES-JRK Document 117 Filed 09/19/19 Page 5 of 25 PagelD 1814

Id. at 4.2 Later that evening, Defendant Coulter approached
Plaintiff’s cell and asked what he needed to talk to him about.
Id. Plaintiff responded that he needed Defendant Coulter to call
the property room about Plaintiff’s in-cell property. Id. The
following day, Defendant Coulter approached Plaintiff’s cell and
“stated something and walked off.” Id. at 5. Later that evening,
Plaintiff asked Defendant Coulter whether he could be moved to a
different dormitory, and Defendant Coulter said something
“disparag{ing] and incoherent to the point w{h]ere [Plaintifé]
could barely understand what he was saying, but [he] did catch
the” part where Coulter said, “‘for your millions dollars you asked
the courts for.’” Id.

The following morning, Defendant Coulter and Officer Fisette
observed Plaintiff in his boxer shorts with no shirt attempting to
collect his mail. Id. Several hours later, Plaintiff was told to
pack up because he was moving. Id. Apparently, Defendant Coulter
directed that Plaintiff be moved to I-Block (isolation). Id. As
Plaintiff was stepping into the elevator, Defendant Coulter told
him to “‘have fun’” and stated, “‘I’11l see you in hell.’” Id.
Plaintiff claims that he was moved to I-Block for no reason and

was placed on one-officer control. Id. at 6.

 

2 Defendant Coulter was served with process in this case on
December 8, 2016. See Doc. 10.
Case 3:16-cv-00579-HES-JRK Document 117 Filed 09/19/19 Page 6 of 25 PagelD 1815

When housed on I-Block, inmates are placed ina one-person
cell and they are locked down 24 hours per day. Id. at 5-6. There
is a shower inside each cell, and “you don’t come out [un]less you
[are] going to court or medical and etc. Sometimes if you get lucky
you may get a[n] hour recreation out [of] your cell.” Id. One-
officer control means that every time an inmate exits his cell, he
is placed in full restraints and escorted by at least one officer.
Id. at 6. “Not all inmates that [are] in I-block . . . have to
come out in full restraint [s], but [Plaintiff did].” Id. Depending
on the escorting officer, the officer may handcuff and shackle
Plaintiff for him to go to the recreation field, but Plaintiff
never saw another I-Block inmate go to recreation in full
restraints. Id.

Plaintiff stayed in I-Block for four or five days and then
was moved back to the sixth floor where he had been housed
previously. Id. Plaintiff remained there for two or three days,
before Defendant Coulter came and moved him back to I-Block. Id.

On February 23, 2017, Plaintiff was moved to I-Block on the
fifth floor, where the phone does not work. Id. at 8. He wrote
several grievances about the issue, but nothing was done. Id.
“[T]his deprives [him] of the rights to talk to [his] family,

investigator, lawyers, and etc.” Id.
Case 3:16-cv-00579-HES-JRK Document 117 Filed 09/19/19 Page 7 of 25 PagelD 1816

Plaintiff wrote numerous grievances about being housed on I-
Block and under one-officer control. id. at 7. He was told that it
was for his own safety. Id. On March 22, 2017, he submitted an
employee complaint about how his Eighth Amendment rights were being
violated, and he was being retaliated against for exercising his
constitutional rights. Id. He advised that he would be filing more
civil rights lawsuits. Id. Five or six hours later, he was moved
from I-Block back to the sixth floor. Id. He was only given five
minutes or less to pack, which Plaintiff states was an “indirect
threat[].” Id. That evening (March 23, 2017), he was moved again.
Id. at 7-8.

On March 28, 2017, Plaintiff looked out of his I-Block cell
window and asked Sergeant Benoit why they would not let Plaintiff
out of isolation. Id. at 9. Sergeant Benoit responded, “'‘to keep
you safe from guys like me.’” Id. Plaintiff believes that Defendant
Coulter directed that he be left on I-Block. Id. He claims that
since he filed this lawsuit, “officer[s] are just retaliating
against [him].” Id. He asserts that I-Block is worse than
administrative confinement, id., and he desires to be out of
lockdown so he is “able to attend the law library more often to
fight [his] criminal case,” id. at 10. He claims that he only

receives two hours per week in the law library, “which is a
Case 3:16-cv-00579-HES-JRK Document 117 Filed 09/19/19 Page 8 of 25 PagelD 1817

violation of [his] .. . First Amendment [right] to have access to
the court.” Id.

Plaintiff also complains that on January 19, 2017, an officer
“claim[ed] to have found a pill” that was prescribed to Plaintiff.
Id. at 10. “As a result, the psychiatrist put a crush and float
order.” Id. Plaintiff “experience[s] chest pains and heartburn”
from taking his medication in that manner. Id.

III. Defendants’ Motion

Defendants seek entry of summary judgment in their favor
because the force used against Plaintiff was objectively
reasonable; Plaintiff cannot prevail on his retaliation claim; he
has failed to prove an access to courts violation; and he has
failed to state a due process claim or any claim against Defendants
with respect to his medications. In support of their position,
Defendants filed a copy of Plaintiff’s deposition; a Contact Log
Report for Plaintiff’s time in the Jail; the deposition transcript
of Davita Smith, LPN, former employee of the Jacksonville Sheriff’s
Office; the deposition transcript of Jessica Sabin, a physician’s
assistant who treated Plaintiff at Shands hospital after the
alleged use of excessive force; the deposition transcript of Win
Tate, a nurse practitioner who worked at the Jail; and Plaintiff’s
responses to Defendants’ requests for admissions, which includes

Plaintiff’s medical records.
Case 3:16-cv-00579-HES-JRK Document117 Filed 09/19/19 Page 9 of 25 PagelD 1818

IV. Plaintiff’s Response

Plaintiff contends that as a result of Defendants’ excessive
force, he received a “very serious injury that required for [him]
to be sent to Shands Hospital.” Doc. 112 at 1. According to
Plaintiff, he states that the head injury he received “has caused
many mental mood swings and (absent) proper treatment [he] will
continue to suffer from this mental handicap.” Id. at 2. He states
that he has received multiple disciplinary reports as a result of
the trauma he suffered. Id. He contends that the medical records
prove Defendants violated his constitutional rights by using
excessive force on him for no reason. See id. at 1-2.

As to Defendants’ assertion that Plaintiff's story has
changed over time, he claims that he “has strengthened his claim
by being straightforward in deposition,” and that he has not
admitted to any inconsistencies among his complaint, sworn
statements, and deposition. Id. at 3. As to the pepper spraying,
he states that “[e]ven if [P]Jlaintiff did refuse [Defendant]
Wetherbee[’s] verbal order, this still do[es not] justify
[Defendant] Wetherbee to immediately pepper spray” him. Id. at 5.
He goes on further to describe the incidents as he did in his

Amended Complaint.
Case 3:16-cv-00579-HES-JRK Document 117 Filed 09/19/19 Page 10 of 25 PagelD 1819

Vv. Summary Judgment Standard

“‘Summary judgment is appropriate where there is no genuine
issue as to any material fact and the moving party is entitled to
judgment as a matter of law.’” Hinkle v. Midland Credit Mgmt.,
inc., 827 F.3d 1295, 1300 (llth Cir. 2016) (quoting Jurich v.
Compass Marine, Inc., 764 F.3d 1302, 1304 (llth Cir. 2014)); see
Fed. R. Civ. P. 56(a). “A genuine issue of material fact exists

when the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.” Bowen v. Manheim Remarketing,

 

Inc., 882 F.3d 1358, 1362 (llth Cir. 2018) (quotations and citation

omitted); see Hornsby-Culpepper v. Ware, 906 F.3d 1302, 1311 (11th

 

Cir. 2018) (“Where the record taken as a whole could not lead a
rational trier of fact to find for the non-moving party, there is
no genuine issue for trial.” (quotations and citation omitted)).
In considering a summary judgment motion, the Court views “the
evidence and all reasonable inferences drawn from it in the light

most favorable to the nonmoving party.” Hornsby-Culpepper, 906

 

F.3d at 1311 (quotations and citation omitted).

“[W]hen the moving party has carried its burden under Rule
56(c), its opponent must do more than simply show that there is
some metaphysical doubt as to the material facts.” Matsushita Elec.,

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)

 

(footnote and citation omitted); see Winborn v. Supreme Beverage

10
Case 3:16-cv-00579-HES-JRK Document 117 Filed 09/19/19 Page 11 of 25 PagelD 1820

Co. Inc., 572 F. App’x 672, 674 (llth Cir. 2014) (per curiam) (“If
the movant satisfies the burden of production showing that there
is no genuine issue of fact, ‘the nonmoving party must present
evidence beyond the pleadings showing that a reasonable jury could

find in its favor.’” (quoting Shiver v. Chertoff, 549 F.3d 1342,

 

1343 (11th Cir. 2008)). “A ‘mere scintilla’ of evidence supporting
the opposing party’s position will not suffice; there must be
enough of a showing that the jury could reasonably find for that
party.” Loren v. Sasser, 309 F.3d 1296, 1302 (11th Cir. 2002)
(quoting Walker v. Darby, 911 F.2d 1573, 1577 (llth Cir. 1990)
(internal quotations omitted)).

VI. Analysis;
A. Excessive Force

For a pretrial detainee to establish a viable excessive force
claim, he must show that the use of force was “objectively

unreasonable.” Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473

 

(2015) (“[A] pretrial detainee must show only that the force
purposely or knowingly used against him was objectively
unreasonable.”).

[O]bjective reasonableness turns on the “facts
and circumstances of each particular case.”

 

3 For purposes of summary judgment, the Court views the evidence
and all reasonable inferences therefrom in the light most favorable
to Plaintiff. Thus, the facts relied on in the Court’s analysis
may differ from those that can be ultimately proven.

11
Case 3:16-cv-00579-HES-JRK Document 117 Filed 09/19/19 Page 12 of 25 PagelD 1821

Graham v. Connor, 490 U.S. 386, 396 (1989). A
court must make this determination from the
perspective of a reasonable officer on the
scene, including what the officer knew at the
time, not with the 20/20 vision of hindsight.
See ibid. A court must also account for the
“legitimate interests that stem from [the
government’s] need to manage the facility in
which the individual is detained,”
appropriately deferring to “policies and
practices that in th[{e] judgment” of jail
officials “are needed to preserve internal
order and discipline and to maintain
institutional security.” Bell v. Wolfish, 441
U.S. 520, 540, 547(1979).

Kingsley, 135 S. Ct. at 2473 (internal citations modified); see
Piazza v. Jefferson Cty., Ala., 923 F.3d 947, 953 (11th Cir. 2019).
Courts recognize that “officers facing disturbances are often
forced to make split-second judgments about the need for such force
in circumstances that are tense, uncertain, and rapidly evolving.”
Piazza, 923 F.3d at 953 (quotations and citation omitted).

The Supreme Court has identified a non-exclusive list of
factors that “may bear on the reasonableness or unreasonableness
of the force used:”

the relationship between the need for the use
of force and the amount of force used; the
extent of the plaintiff’s injury; any effort
made by the officer to temper or to limit the
amount of force; the severity of the security
problem at issue; the threat reasonably
perceived by the officer; and whether the
plaintiff was actively resisting. See, e.g.,
Graham, 490 U.S. at 396.

Kingsley, 135 S. Ct. at 2473 (internal citations modified).

12
4

Case 3:16-cv-00579-HES-JRK Document 117 Filed 09/19/19 Page 13 of 25 PagelD 1822

There is no dispute that on December 23, 2015, Plaintiff and
other inmates were “throwing sh*t” at each other. Doc. 104-1 at
46, 56-57. They created an unsanitary and potentially dangerous
Situation that required biohazard cleanup. See Doc. 104-1 at 48
(“Sh*t was everywhere in the hallway, all outside the door,
everywhere.”); see also Doc. 21 at 2. After it was cleaned Upy
Defendant Wetherbee approached Plaintiff's cell, opened the food
flap, and said something to the effect of, “where is the sh*t
bomb?” Doc. 104-1 at 50, 82; see Doc. 21 at 3. In his Amended
Complaint and Response, Plaintiff states that before he could
explain or do anything, Wetherbee sprayed him through the food
flap. Doc. 21 at 3; Doc. 112 at 7 (“Before I had a chance to
explain myself or do anything, Officer J. Wetherbee pepper sprayed
me through my food flap within seconds after asking me for the
sh*t (feces) bomb.”). At deposition, Plaintiff stated that he
initially “played stupid,” and responded, “what sh*t bomb, man?”,
but before he could say anything else, Defendant Wetherbee sprayed
him with chemical agents through the food flap on his cell door.
Doc. 104-1 at 50, 80-81. Plaintiff was not standing at the door;
rather, he was standing close to the toilet in his cell, but he
Claims the spray “{h]it [him] right in the face.” Id. at 81, 83.

Plaintiff was “blinded” by the chemical agents, but he heard

Defendant Wetherbee direct that Plaintiff’s cell door be opened.

13
Case 3:16-cv-00579-HES-JRK Document 117 Filed 09/19/19 Page 14 of 25 PagelD 1823

Doc. 21 at 3; see Doc. 104-1 at 50, 52. According to Plaintiff,
officers were yelling at him to get on the ground. Doc. 21 at 3;
see Doc. 104-1 at 50-51. Plaintiff laid on the ground, albeit
outside of his cell, in accordance with the officers’ orders. Doc.
21 at 3; see Doc. 104-1 at 50-51, 83. Although he did as instructed,
he was punched and kicked repeatedly. See Doc. 21 at 3; Doc. 104-
1 at 83-84. On the other hand, Defendants argue that they “used
objectively reasonable force that was necessary to maintain order
and control [{Plaintiff].” Motion at 17.4

Defendants’ assertion that “[b]y [Plaintiff’s] own admission,
force had to be used to gain access to the waste bombs in his
cell,” Doc. 103 at 18, is contrary to Plaintiff's allegations.
Plaintiff alleges that he was sprayed with chemical agents within
seconds of being asked for the “sh*t bomb” and without being warned
or afforded time to explain or do anything. See Doc. 21 at 3; Doc.
104-1 at 50, 80-82; Doc. 112 at 7. Plaintiff was not standing at
the door, and under his facts, there is no indication that he was
threatening the officers or causing a disturbance at that time.

Defendants also assert that Plaintiff “then failed to comply

with the officers’ commands to submit to handcuffing, keeping his

 

4 Plaintiff filed part of the Response to Resistance Report (Doc.
112-12), which includes part of what appears to be Defendant
Wetherbee’s narrative statement about the incident.

14
Case 3:16-cv-00579-HES-JRK Document117 Filed 09/19/19 Page 15 of 25 PagelD 1824

hands by his face where they could not be placed in cuffs.” Doc.
103 at 18. It is not entirely unreasonable to believe, considering
Plaintiff’s factual statements, that he complied with the orders
to get on the ground and when the kicking and punching began, he
attempted to protect his face with his hands. See Doc. 104-1 at 86
(“It happened so fast - - that right there, I probably - - most
likely, I probably had my hands trying to - - trying to protect my
face. But then, again, I’m not - - I’m not for certain - - 100
percent certain.”); Doc. 112 at 3 (“[P]laintiff’s hands were by
his face to shield him from the officer’s kicks and punches.”).
Although the extent of Plaintiff’s physical injury® weighs in
favor of finding no constitutional violation, it is unclear on
this record whether any force was necessary, let alone whether the
amount of force used was reasonably related to the need for force,
whether Plaintiff was afforded time to comply with Defendant
Wetherbee’s order, or whether he was disobeying orders and actively
resisting.® While the discrepancies in Plaintiff’s stories and the

medical records cast doubt on Plaintiff’s version of events, it is

 

° Plaintiff had a superficial laceration that was 1.5 centimeters
long on his ear, which was treated with glue (not stitches). See
Doc. 104-4 at 10-12, 18; Doc. 112-4 at 3-9.

6 Plaintiff agreed at deposition that he was sprayed one time, Doc.
104-1 at 80-81, but the narrative report indicates two bursts of
chemical agents were deployed into Plaintiff’s cell, Doc. 112-12
at 5.

15
Case 3:16-cv-00579-HES-JRK Document 117 Filed 09/19/19 Page 16 of 25 PagelD 1825

not the Court’s job on summary judgment to weigh the evidence or

make credibility determinations. See Sears v. Roberts, 922 F.3d

 

1199, 1208-09 (11th Cir. 2019). Considering the conflicting
stories told by the parties, the Court finds that genuine issues
of material fact preclude entry of summary judgment on the
excessive force claims. Thus, Defendants’ Motion is due to be
denied to that extent.

This conclusion leads to a denial of Defendants’ request for
qualified immunity. “The qualified immunity defense shields
‘government officials performing discretionary functions
from liability for civil damages insofar as their conduct does not
violate clearly established statutory or constitutional rights of

which a reasonable person would have known.’” Corbitt v. Vickers,

 

929 F.3d 1304, 1311 (11th Cir. 2019) (quoting Harlow v. Fitzgerald,

 

457 U.S. 800, 818 (1982)). “To be entitled to qualified immunity,
the defendant must first establish that he was acting within the

scope of his discretionary authority.” Gaines v. Wardynski, 871

 

F.3d 1203, 1208 (11th Cir. 2017) (citation omitted). If the
defendant so shows, the burden shifts to the plaintiff to
demonstrate that the defendant violated his constitutional rights
and at the time of the violation, those rights were clearly

established. Id.

16
Case 3:16-cv-00579-HES-JRK Document 117 Filed 09/19/19 Page 17 of 25 PagelD 1826

Here, the material facts necessary to determine if the force
used was objectively reasonable are in dispute. On the one hand,
Plaintiff says he was immediately sprayed without being warned,
given a chance to explain himself, or otherwise do anything, and
excessive physical force was used against him when he was not
resisting. While Plaintiff admitted at deposition that he still
had a “sh*t bomb” in his cell? before he was sprayed and that he
initially “played stupid,” he has maintained his position that he
was immediately sprayed without being afforded the chance to
explain or do anything. He has also maintained that the punching
and kicking was excessive and unjustified. On the other hand,
Defendants claim that Plaintiff was sprayed for his failure to
turn over a “sh*t bomb” that he had in his cell, and they used a
reasonable amount of physical force against him to gain his
compliance with their lawful commands.

“{I]f force used against a pretrial detainee is more severe
than is necessary to subdue him or otherwise achieve a permissible
governmental objective, it constitutes ‘punishment’ and is
therefore unconstitutional.” Piazza, 923 F.3d at 952. Even if a

detainee is initially resisting, once he “‘has stopped resisting

 

there is no longer a need for force, so the use of force thereafter

 

7 Plaintiff acknowledged that he had a shampoo bottle filled with
feces and “probably” some cups. Doc. 104-1 at 110-11.
17
Case 3:16-cv-00579-HES-JRK Document 117 Filed 09/19/19 Page 18 of 25 PagelD 1827

is disproportionate to the need.’” Id. at 953 (quoting Danley v.
Allen, 540 F.3d 1298, 1309 (llth Cir. 2008)).® On this record, if
Plaintiff's version of the facts is believed, he was sprayed
without warning and without being given time to comply and
physically beaten for no reason. Such actions would be a violation
of Plaintiff's clearly established rights. Thus, in light of the
factual disputes, and the requirement on summary judgment that the
Court view the facts in the light most favorable to Plaintiff,
Defendants’ Motion is due to be denied insofar as they seek
qualified immunity on Plaintiff’s excessive force claims.
B. Retaliation

Plaintiff alleges that Defendant Coulter moved him to I-Block
and placed him on one-officer control in retaliation for Plaintiff
filing this lawsuit.

““The First Amendment forbids prison officials from
retaliating against prisoners for exercising the right of free

speech.’” O/’Bryant v. Finch, 637 F.3d 1207, 1212 (lith Cir. 2011)

 

(per curiam) (quoting Farrow v. West, 320 F.3d 1235, 1248 (11th

Cir. 2003)); see Thomas v. Evans, 880 F.2d 1235, 1242 (11th Cir.

 

1989) (“The gist of a retaliation claim is that a prisoner is

penalized for exercising the right of free speech.”). To prevail

 

8 Plaintiff acknowledged that he “can’t refute” that the officers
handcuffed him after their use of force. Doc. 104-1 at 155-56.

18
Case 3:16-cv-00579-HES-JRK Document 117 Filed 09/19/19 Page 19 of 25 PagelD 1828

on a First Amendment retaliation claim, a plaintiff must show:
“(1) he engaged in constitutionally protected conduct; (2) the
defendant’s retaliatory act adversely affected the protected
conduct; and (3) there is a causal connection between the
retaliatory act and the adverse effect on the conduct.” Smith Vv.
Fla. Dep’t of Corr., 713 F.3d 1059, 1063 (11th Cir. 2013) (citation
omitted). Regarding the second element, “[a] plaintiff suffers
adverse action if the defendant’s allegedly retaliatory conduct
would likely deter a person of ordinary firmness from the exercise

of First Amendment rights.” Ziegler v. Martin Cty. Sch. Dist., 831

 

F.3d 1309, 1328 (1lith Cir. 2016) (quotations and citation omitted).
To show a sufficient causal connection, “the prisoner must show
that, as a subjective matter, a motivation for the defendant’s
adverse action was the prisoner’s grievance or lawsuit.” Jemison
v. Wise, 386 F. App’x 961, 965 (llth Cir. 2010) (citing Smith v.
Mosley, 532 F.3d 1270, 1278 (11th Cir. 2008)). “Once the plaintiff
establishes that the protected conduct was a motivating factor
behind the harm, the burden of production shifts to the defendant.
The defendant can prevail on summary judgment if it can show it
would have taken the same action in the absence of the protected
activity.” Smith, 713 F.3d at 1063 (citing Mosley, 532 F.3d at

1278).

19
Case 3:16-cv-00579-HES-JRK Document 117 Filed 09/19/19 Page 20 of 25 PagelD 1829

Plaintiff's conclusory allegations, unsupported by any
evidence, are insufficient to show that Defendant Coulter
transferred him to I-Block and placed him on one-officer control
in retaliation for filing this case. Plaintiff had previously
complained about his safety and requested that he be moved. See
Doc. 21 at 2, 5. Plaintiff's housing placement and conditions of
confinement were modified in response to safety concerns. Indeed,
Plaintiff alleged that he was told by Lieutenant Mitchell and Chief
Calloway that he was in I-Block for his own safety. Id. at 7.9
There is nothing in the record to Support Plaintiff’s assertions
that he was moved to I-Block and placed on one-officer control in
retaliation for filing this lawsuit. Thus, the Motion will be
granted as to Plaintiff’s retaliation claim.

Cc. Access to Courts

Plaintiff alleges that his lack of access toa phone and the

library amounts to a denial of access to the courts.

 

9 The Contact Log Report shows that on January 9, 2017, Plaintiff
was moved to I-Block per Chief Calloway. Doc. 104-2 at 12. An entry
dated January 20, 2017, states: “Upon release from self harm
status; inmate is to be moved to available I Block or lockdown per
Sgt. Patterson and Sgt. P. Johnson.” Id. On January 21, 2017,
Plaintiff was removed from self harm status and returned back to

administrative confinement. Id. “Per Sgt. Long, Inmate cannot be
housed on 6 floor, therefore he will remain on 2.4 floor in I-Block
as adm[inistrative] confinement.” Id.

20
Case 3:16-cv-00579-HES-JRK Document 117 Filed 09/19/19 Page 21 of 25 PagelD 1830

Access to courts is a right grounded in several constitutional
amendments, including the First, Fifth, and Fourteenth Amendments.
Chappell v. Rich, 340 F.3d 1279, 1282 (11th Cir. 2003); see Barbour
v. Haley, 471 F.3d 1222, 1224 n.2 (llth Cir. 2006) (noting that
the prisoners’ claim that they had been denied meaningful access
to the courts implicated both the First and Fourteenth Amendments) .
To state an access-to-courts claim, a plaintiff must first
establish an actual injury. Lewis v. Casey, 518 U.S. 343, 349-50
(1996); Barbour, 471 F.3d at 1225. “To allege an actual injury,
the complaint ‘must identify a nonfrivolous, arguable underlying
claim.’” Alvarez v. Sec’y, Fla. Dep’t_ of Corr., 646 F. App’x 858,

867 (lith Cir. 2016) (quoting Christopher v. Harbury, 536 U.S.

 

403, 415 (2002)). “More specifically, the complaint must describe
the underlying claim ‘well enough to apply the nonfrivolous test
and to show that the arguable nature of the underlying claim is

more than hope.’” Id. (quoting Cunningham v. Dist. Attorney’s

 

Office for Escambia Cty., 592 F.3d 1237, 1271 (llth Cir. 2010)).

 

Additionally, the plaintiff must show that’ the underlying
nonfrivolous legal claim was raised, or would have been raised, in
connection with a direct appeal, a collateral attack on his
conviction, or a civil rights action. Lewis, 518 U.S. at 354-57;

Cranford v. Nevada Dep’t of Corr., 398 F. App’x 540, 546-47 (llth

 

Cir. 2010). “Impairment of any other litigating capacity is simply

21
Case 3:16-cv-00579-HES-JRK Document 117 Filed 09/19/19 Page 22 of 25 PagelD 1831

one of the incidental (and perfectly constitutional) consequences

of conviction and incarceration.” Wilson v. Blankenship, 163 F.3d

 

1284, 1290 (llth Cir. 1998) (quotations and citation omitted).

Plaintiff has not shown an actual injury. The Motion is due
to be granted as to his access-to-courts claim.
D. Due Process / Medication

To the extent Plaintiff raises a due process claim with
respect to his conditions of confinement on I-Block or one-officer
control, the claim will be dismissed. His allegations are
conclusory. As this Court previously found, the conditions
described in I-Block do not present an objectively substantial
risk of serious harm or impose an atypical and significant hardship
on Plaintiff in relation to the ordinary incidents of life in the
Jail. See Order (Doc. 69) at 6-8 (“Plaintiff's placement in
confinement on I-Block did not impose an atypical and Significant
hardship on Plaintiff in relation to the ordinary incidents of
life in jail as a pretrial detainee. . . . The conditions described
in I-Block do not impose a significant hardship within the pretrial
detention correctional context; I-Block, as described by
Plaintiff, does not present ‘an objectively substantial risk of
serious harm.’” (citation omitted)). The conditions imposed were

reasonably related to the legitimate goals of safety and

22
Case 3:16-cv-00579-HES-JRK Document 117 Filed 09/19/19 Page 23 of 25 PagelD 1832

institutional order, and there is no indication that the conditions
were arbitrary or purposeless.

Moreover, Plaintiff does not claim that any of the named
Defendants were involved in the order that required his medication
be crushed and floated in a cup of water to ensure he took the
medication as prescribed. Thus, no such claim can remain in this
case.

E. Official Capacity Claims

Insofar as Plaintiff sues Defendants in their official

capacities, such claims are the equivalent of a claim against the

City of Jacksonville. See Busby v. City of Orlando, 931 F.2d 764,

 

776 (llth Cir. 1991) (“[W]hen an officer is sued under Section
1983 in his or her official capacity, the suit is simply another
way of pleading an action against an entity of which an officer is
an agent.” (citations and internal quotations omitted)).
Regardless, Plaintiff has neither pleaded nor proven any custom,
policy, or practice that caused any alleged violation of his
rights. Thus, Defendants are entitled to summary judgment in their
favor as to all claims against them in their official capacities.
EF. Injunctive Relief

All claims against Defendants for injunctive relief are due
to be dismissed as moot, because Plaintiff is no longer housed at

the Jail. See Zatler v. Wainwright, 802 F.2d 397, 399 (11th Cir.

23
Case 3:16-cv-00579-HES-JRK Document 117 Filed 09/19/19 Page 24 of 25 PagelD 1833

1986) (per curiam). Rather, he is serving a life sentence in the
Florida Department of Corrections.

Accordingly, it is

ORDERED :

1. Defendants’ Motion for Summary Judgment (Doc. 103) is
GRANTED in part and DENIED in part.

a. The Motion is GRANTED to the extent that judgment
shall enter in favor of Defendants and against
Plaintiff on Plaintiff’s retaliation claim, access-
to-courts claim, due process claim, any claim with
respect to his medication, and all claims against
Defendants in their official capacities. The Motion
is further GRANTED to the extent that all claims
for injunctive relief are DISMISSED as moot.
Judgment to that effect is withheld pending
adjudication of the action on the whole.

b. Defendants’ Motion is otherwise DENIED, and the
case will proceed on Plaintiff’s excessive force
claims against Defendants in their individual
capacities.

2. By September 30, 2019, the parties shall confer in good
faith in an attempt to settle the remaining claims. If the parties

are able to resolve the case without further Court intervention,

24
Case 3:16-cv-00579-HES-JRK Document117 Filed 09/19/19 Page 25 of 25 PagelD 1834

they shall file the appropriate documents to close out the file.
If the parties are unable to settle the claims, they shall file a
notice by October 15, 2019, advising whether they believe a
settlement conference before a United States Magistrate Judge
would be beneficial.

3. In the meantime and pending further Order, the Clerk

shall ADMINISTRATIVELY CLOSE this case.

DONE AND ORDERED at Jacksonville, Florida, this / BF aay of

Se7e 4, , 2019.

 

 

 

G7
[fo *
UN any gp <<Go
J
JAX-3 8/28

Gs
Carlton Xavier Mathews, #327519
Sonya Harrell Hoener, Esquire
Sean Bryan Granat, Esquire

25
